DETAILED ACTION
Applicants' arguments filed June 27, 2022 have been fully considered. Rejections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Election/Restrictions
Applicant elected Group I, without traverse, on August 10, 2020. Claims 36-43 remain withdrawn from consideration


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112 – Improper Dependency
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29-33 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 1 requires the protein to be selected from whey protein isolate (WPI) and beta-lactoglobulin (BLG), but dependent claims 29-33 require the inclusion of additional proteins alpha-lactalbumin, immunoglobulin G, and lactoferrin. Applicant may cancel the claims, amend the claims to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 29, 34-35, 44-51 stand rejected under 35 U.S.C. 103 as being unpatentable over Gilmer (U.S. 2016/0073668 – provided as patent cite No. 3 on IDS 6/13/2019). 
Gilmer teaches an amorphous form comprising iron (i.e. therapeutically active substance) and whey protein isolate, β-lactoglobulin, or combinations thereof [0022]. The ratio of iron to protein may be 1:5 [0054]. The form may be in a solvent [0107]. The iron may be in the form of Iron II or Iron III [0004]. The composition is taught to be stable for at least 24 months [0020-0021]. Gilmer teaches improved bioavailability and solubility of the co-amorphous form compared to a ferrous sulfate without any protein ([0013],[0014], Fig 6).
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Gilmer to choose a suitable protein from those disclosed with a reasonable expectation of success. MPEP 2143(I)(a). Iron II and III have low solubility, but iron III has less bioavailability. Thus, iron II meets claim 50 and iron III meets claim 51. Further, a skilled artisan would expect an amorphous form to dissolve faster than a crystalline form given that crystals generally have a higher density. The term “form” is interpreted under MPEP 2111 as any plurality of molecules. 

Claims 1, 29-35 and 44-51 stand rejected under 35 U.S.C. 103 as being unpatentable over Gilmer (U.S. 2016/0073668 – provided as patent cite No. 3 on IDS 6/13/2019) in view of Beaulieu (Whey proteins and peptides:beneficial effects on immune health, Therapy (2006), vol.3, No.1). 
Gilmer is discussed above, but does not teach the addition of immunoglobin G. 
Beaulieu teaches that whey protein typically contains 55-65% β-lactoglobulin, 15-25% α-lactoglobulin, 10-15% immunoglobulin, over 75% of which is immunoglobulin G, 5-10% bovine serum albumin, and 1-2% lactoferrin (see document, e.g. Table 1, p.73). 
It would have been prima facie obvious to a person having ordinary skill in the art following the teachings of Gilmer to choose a known form a whey protein such as taught by Beaulieu in formulating the iron protein composition taught by Gilmer. 

Claims 1, 26-35 and 44-51 are rejected under 35 U.S.C. 103 as being unpatentable over Vergauwen (WO 2017/0186889 – provided in IDS dated 12/2/2021) in view of Beaulieu (Whey proteins and peptides:beneficial effects on immune health, Therapy (2006), vol.3, No.1). 
Vergauwen teaches a formulation comprising a protein-based excipient and active pharmaceutical ingredient (API) characterized in the said protein-based excipient and the API are both completely amorphous and/or form a completely homogeneous mixture (p.3, lines 25-34). The protein may be hydrolyzed whey protein isolate (p.9, line 4-8). The API to excipient ratio may be 50:50, which was found to improve solubility of the active agent and enhance the dissolution rate (pp. 37-38), particularly in APIs of classes II and IV according to the biopharmaceutics classification system (p.4). 
Vergauwen does not teach the specific protein combination recited in instant claims 29-33. 
Beaulieu teaches that whey protein typically contains 55-65% β-lactoglobulin, 15-25% α-lactoglobulin, 10-15% immunoglobulin, over 75% of which is immunoglobulin G, 5-10% bovine serum albumin, and 1-2% lactoferrin (see document, e.g. Table 1, p.73). 
It would have been prima facie obvious to one having ordinary skill in the art following the teachings of Vergauwen to choose a known form a whey protein such as taught by Beaulieu to formulate the protein containing composition of Vergauwen. 

Obviousness Remarks
Applicants argue that the obviousness rejection of Gilmer should be withdrawn because Gilmer teaches that “the dissolution rate of the active substance in the composition is increased compared to the dissolution rate of the pure active substance”. (Applicants argument at p.11, bullet point 2.) Applicants cite to [0048] of Gilmer as stating that the iron containing microbeads of the invention release only a limited amount of ferrous iron in simulated gastric solution at low pH and yet when delivered to a mammal via the oral route, results in greater bioavailability of the iron in vivo compared to ferrous sulfate. 
Examiner disagrees that the rejection should be withdrawn. Applicants allegation appears to indicate that Gilmer meets the instant claim language. The citation regarding a microbead does not teach away from the instant claims because the dissolution rate instantly recited can be in any environment and compared to any crystalline or amorphous phase of the active agent. 
Applicants submit that Gilmer and Beaulieu do not teach or suggest the instantly recited “wherein said co-amorphous form is a mixture of said therapeutically active substance and said protein at the molecular level in a completely homogeneous amorphous phase” because the Gilmer describes an example having iron(II) peaks (Example 1) and an example evidencing crystallinity (Fig. 14D). 
Examiner disagrees. The instant claims are drawn to a “co-amorphous form of a therapeutically active substance and a protein… wherein said co-amorphous form is a mixture of said therapeutically active substance and said protein at the molecular level in a single amorphous phase”. Under the broadest reasonable interpretation of MPEP 2111, the claims are interpreted as requiring one molecule of amorphous protein and one molecule of amorphous active agent to be mixed into a single phase. The disclosure of “largely amorphous” compositions by Gilmer is sufficient to meet the instant claims because it indicates that some areas (i.e. groups of molecules) of the composition are amorphous. A person of ordinary skill in the art would understand that “largely amorphous” indicates that portions of the composition are completely amorphous and other portions may have small amounts of crystallinity. See Gilmer at [0045]. 

Applicants argue that Gilmer does not suggest that the instantly claimed co-amorphous form in a single phase would provide a superior dissolution rate “compared to a crystalline or an amorphous form the active agent without any protein excipient. Thus, Applicants submit they have provided an unexpected result that is sufficient to overcome the obviousness rejection of the present claims. 
Examiner disagrees. To demonstrate an unexpected result that overcomes a prima facie case of obviousness, it is Applicant’s burden to provide objective evidence of the unexpected result and place the instant claims commensurate in scope with the result. Here, Gilmer teaches improved bioavailability and solubility of the co-amorphous form compared to a ferrous sulfate without any protein ([0013][0014], Fig 6). Thus, the expectation based on Gilmer is that the addition of protein will improve solubility of the active agent. As such, Applicants results appear to be expected. See MPEP 716.02(e) stating Applicant must compare their results with that of the closest prior art to be effective to rebut a prima facie case of obviousness. Here, Applicants have not compared their results with the closest prior art and have not attempted to explain why their exemplary embodiments are commensurate in scope with the breadth of the instant claims. Since Applicants have not met their burden of establishing unexpected results, their argument is unpersuasive. 

Applicants argue that they have provided an unexpected result over Vergauwen given WPI and BLG perform better than gelatin and BSA in terms of increasing the release/dissolution of low soluble drug molecules. 
Examiner disagrees. Applicants have not directly compared the results of WPI and BLG with those of BSA and gelatin as required by MPEP 716.02(b). Further, even if it were demonstrated that BLG and BSA perform unexpectedly to BCA and gelatin, the test is limited to two undefined small molecules which are not recited in the instant claims. The instant claims permit any active agent, ad two undefined small molecules are not commensurate in scope with all active agents. Accordingly, Applicants have not met their burden under MPEP 716.02(d).  For these reasons, the obviousness rejections are maintained. 


Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ADAM C MILLIGAN/           Primary Examiner, Art Unit 1612